EXHIBIT 10

LIMITED WAIVER, CONSENT AND EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This LIMITED WAIVER, CONSENT AND EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT (this “Amendment”), made and entered into as of February 13,
2014, is by and among The Dolan Company, a Delaware corporation (“Dolan”), as a
Borrower and as the Borrowers’ Agent, the Subsidiaries of Dolan from time to
time party to the Credit Agreement defined below (together with Dolan, the
“Borrowers”), the Lenders from time to time party to the Credit Agreement, and
U.S. Bank National Association, a national banking association (“USBNA”), as LC
Issuer, Swing Line Lender and Administrative Agent.

RECITALS

A. The Borrowers’ Agent, the Borrowers, the Lenders and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of December 6, 2010, as amended by the Omnibus Reaffirmation and Amendment
Agreement dated as of January 31, 2011, the First Amendment to Third Amended and
Restated Credit Agreement dated as of September 30, 2011, the Second Amendment
to Third Amended and Restated Credit Agreement dated as of March 6, 2012, the
Third Amendment to Third Amended and Restated Credit Agreement dated as of
October 5, 2012, the Fourth Amendment to Third Amended and Restated Credit
Agreement dated as of January 22, 2013, the Waiver and Fifth Amendment to Third
Amended and Restated Credit Agreement dated as of July 8, 2013, the Consent,
Waiver and Sixth Amendment to Third Amended and Restated Credit Agreement dated
as of October 31, 2013, and the Limited Waiver, Consent and Seventh Amendment to
Third Amended and Restated Credit Agreement dated as of January 7, 2014 (as
further amended, supplemented or modified from time to time, the “Credit
Agreement”).

B. The Borrowers have requested amendments to the Credit Agreement.

C. The Lenders are willing to amend certain provisions of the Credit Agreement,
in each case on and subject to the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendment. Subject only to the terms of Section 5, the Credit
Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

2.1. New Definitions. The following definitions of “Competitor”, “Eighth
Amendment”, “Eighth Amendment Closing Date”, “Existing LCs”, “Material Sale”,
“Proposed Restructuring” and “Sub-Participant” are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“Competitor”: Any Person that is a competitor or an affiliate of a competitor of
any of the Borrowers or their Subsidiaries.

“Eighth Amendment”: The Limited Waiver, Consent and Eighth Amendment to this
Agreement dated as of February 13, 2014 by and among the Borrowers’ Agent, the
Borrowers, the Required Lenders and the Administrative Agent.

“Eighth Amendment Closing Date”: February 13, 2014; provided that the conditions
precedent set forth in Section 5 of the Eighth Amendment are satisfied on or
before such date.

“Existing LCs”: Letter of Credit Nos. SLCMMSP04745, SLCMMSP05987 and
SLCMMSP06284.

“Material Sale”: Sale of any material assets of any of the Borrowers (except for
any sale of inventory, or used, worn-out or surplus equipment, in each case, in
the ordinary course of business).

“Proposed Restructuring”: The restructuring of Borrowers’ capital structure
(including, without limitation, the Obligations) substantially as described in
that certain initial draft term sheet delivered to the Borrowers by Bayside on
January 28, 2014, as such term sheet may be amended, modified or supplemented
from time to time.

“Sub-Participant”: Any bank or other entity that purchases participating
interests from a Participant in any Outstanding Credit Exposure, any Note or any
Commitment.

2.2. Amended Definitions. The definitions of “Chief Restructuring Officer” and
“LC Issuer” of the Credit Agreement are hereby amended and restated in their
entirety as follows:

“Chief Restructuring Officer”: An officer of the Borrowers’ Agent selected by
the Borrowers’ Agent with full authority consistent with corporate law and the
charter documents of the Borrowers’ Agent over Borrowers’ business, operation
and financial condition, who shall report to the Borrowers’ Agent’s board of
directors and shall not be subject to direction by any other officer of the
Borrowers. The management of DiscoverReady shall report solely to the Chief
Restructuring Officer. The Chief Restructuring Officer shall (i) attend all
meetings and participate in all substantive conversations and correspondence
regarding any potential Material Sale, and (ii) subject to the last paragraph of
Section 6.1, have sole authority and approval rights over any dissemination of

 

2



--------------------------------------------------------------------------------

information by the Borrowers and their Subsidiaries to any Lender, Participant
or Sub-Participant, or prospective Lender, Participant or Sub-Participant, or
any potential buyer in a Material Sale. The Chief Restructuring Officer as of
the Eight Amendment Closing Date is Zolfo Cooper, and any successor Chief
Restructuring Officer must be satisfactory to the Required Lenders in their sole
discretion.

“LC Issuer”: With respect to the Existing LCs, U.S. Bank (or any subsidiary or
Affiliate of U.S. Bank designated by U.S. Bank) in its capacity as issuer of
Existing LCs hereunder. With respect to any Facility LCs issued after the Eighth
Amendment Closing Date, such Lender or other party as the Required Lenders shall
appoint as LC Issuer and which accepts such appointment.

2.3. Revolving Credit. The first sentence of Section 2.1(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“From and including the Closing Date and prior to the Facility Termination Date,
upon the satisfaction of the conditions precedent set forth in Section 4.2 and,
if the Revolving Loans are to be made on the Closing Date, the satisfaction of
the conditions precedent set forth in Section 4.1, each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make Revolving Loans
to the Borrowers in Dollars and participate in Facility LCs issued upon the
request of the Borrowers, provided that, after giving effect to the making of
each such Revolving Loan and the issuance of each such Facility LC, the Dollar
amount of such Lender’s Revolving Credit Exposure shall not exceed its Revolving
Commitment, provided further that, after giving effect to the making of each
such Revolving Loan and the issuance of each such Facility LC, the Dollar amount
of the Lenders’ Aggregate Revolving Credit Exposure shall not exceed the lesser
of (i) $36,788,723 or (ii) the amount set forth in the Approved Budget for the
applicable calendar week under “Estimated Revolver Need” plus the Aggregate
Revolving Credit Exposure as of the Eighth Amendment Closing Date, or such
larger amount as may be approved by the Required Lenders and the Administrative
Agent, but in no event shall the Lenders’ Aggregate Revolving Commitment in
effect before the Eighth Amendment Closing Date be increased without the consent
of each Lender directly and adversely affected thereby.”

2.4. Method of Payment. Section 2.11 of the Credit Agreement is hereby amended
by deleting “U.S. Bank” where it appears therein and substituting “the
Administrative Agent” therefor.

2.5. Facility LC Collateral Account. Section 2.18.11 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“2.18.11. Facility LC Collateral Account. From and after the Eighth Amendment
Closing Date, the Borrowers will, until the final expiration date of any
Facility LC and thereafter as long as any amount is payable to an LC Issuer or
the Lenders in respect of any Facility LC, maintain with each LC Issuer a
special

 

3



--------------------------------------------------------------------------------

collateral account pursuant to arrangements satisfactory to the applicable LC
Issuer (the “Facility LC Collateral Account”) in the name of the Borrowers’
Agent but under the sole dominion and control of the applicable LC Issuer
containing an amount not less than 105% of the LC Obligations related to the
Facility LCs issued by such LC Issuer, for the benefit of such LC Issuer in
which the Borrowers shall have no interest other than as set forth in
Section 8.1. Each Borrower hereby pledges, assigns and grants to the applicable
LC Issuer, on behalf of and for the ratable benefit of the Lenders and such LC
Issuer, a security interest in all of the Borrowers’ right, title and interest
in and to all funds that are from time to time on deposit in the Facility LC
Collateral Account held by such LC Issuer to secure the prompt and complete
payment and performance of the Reimbursement Obligations related to the Facility
LCs issued by such LC Issuer. The LC Issuer may invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
such LC Issuer having a maturity not exceeding 30 days. An LC Issuer may apply
funds in its Facility LC Collateral Account to Reimbursement Obligations as they
become due and payable hereunder.

2.6. Additional Fees. Section 2.25 of the Credit Agreement is hereby amended by
adding a new clause (c) as follows:

“(c) 5.0% of the sum of the outstanding Term Loans and Revolving Commitments on
the Eighth Amendment Closing Date (and fully earned and payable on the Eighth
Amendment Closing Date); provided that such fee shall not be payable to any
Lender that has not delivered its Participant Register pursuant to
Section 12.2.4. Such fee shall be added to the outstanding balance of the Term
Loans of such Lender.”

2.7. Covenants.

(a) Section 6.1 of the Credit Agreement is hereby amended by replacing the
paragraph following Section 6.1(m) in its entirety as follows:

“In addition to the foregoing, Borrowers shall host a conference call at least
once every week (at times requested by the Required Lenders and reasonably
acceptable to the Chief Restructuring Officer) among the Lenders, the Chief
Restructuring Officer and such other officers of or advisors to the Borrowers as
any Lender may reasonably request, to update Lenders on Borrowers’ compliance
with Sections 6.35 and 6.36 and such other matters regarding the business,
operation and financial condition of any Borrower or Subsidiary as any Lender
may reasonably request; provided, that in no event shall the Borrowers be
required to discuss information subject to attorney/client privilege or work
product or otherwise subject to confidentiality obligations in favor of a third
party that is not a potential buyer in a Material Sale. With consent from the
Required Lenders, the forgoing may be satisfied by Borrowers’ submission of a
written report.”

 

4



--------------------------------------------------------------------------------

(b) Section 6.1 of the Credit Agreement is further amended by adding a new
paragraph at the end thereof as follows:

“Notwithstanding anything to the contrary in this Agreement, the Borrowers and
their Subsidiaries shall not disclose and shall not be required to disclose, and
the Administrative Agent shall not distribute, discuss or disclose and shall not
be required to distribute, discuss or disclose any information concerning the
affairs, financial condition or business of the Borrowers, their Subsidiaries or
any of their Affiliates that is not made publicly available pursuant to the
Securities and Exchange Act of 1934, as amended, and does not directly pertain
to the Borrowers’ compliance with the terms of this Agreement, to any Lender
that is a Competitor, any Lender who has sold a participating interest to a
Participant or Sub-Participant that is a Competitor, or any Lender with a
pending trade with a potential assignee or participant that is a Competitor.”

(c) The first sentence of Section 6.33 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“As consideration for the increase of the Lenders’ Aggregate Revolving Credit
Exposure contemplated in the Eighth Amendment, the Borrowers shall provide to
the Administrative Agent, on or before February 18, 2014 or such later date as
may be agreed to by the Required Lenders, mortgages or deeds of trust on the
following properties (the “Mortgaged Properties”) to secure the Obligations:

 

  (a) Arizona News Service, LLC

d/b/a Arizona Capitol Times

1835 West Adams Street

Phoenix, AZ 85007;

 

  (b) Finance and Commerce, Inc.

615 South 7th Street

Minneapolis, MN 55415.

(d) Section 6.35 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.35. Milestones. Borrowers shall (a) on or prior to February 20, 2014 enter
into a term sheet with the Required Lenders providing for the Proposed
Restructuring that has been approved by the Board of Directors of the Borrowers’
Agent, in a form satisfactory to the Required Lenders in their sole discretion,
and (b) thereafter, comply in all material respects with the agreements set
forth in such term sheet and any agreements implementing the same. DiscoverReady
shall, within five (5) Business Days after the Eighth Amendment Closing Date,
appoint an interim chief financial officer at DiscoverReady that must be
satisfactory to the Required Lenders in their sole discretion.”

(e) Article VI of the Credit Agreement is hereby amended by adding a new section
6.38 at the end thereof as follows:

 

5



--------------------------------------------------------------------------------

“6.38. Material Sale. The Borrowers will furnish to Bayside (a) promptly upon
the receipt thereof, any written or oral proposal or indication of interest from
any Person regarding any potential Material Sale and (b) all written diligence
information shared by any Borrower or any of its Subsidiaries with any Person in
connection with a potential Material Sale.”

2.8. Events of Default. Section 7.3 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“7.3. Any diminishing of the duties and responsibilities of the Chief
Restructuring Officer in violation of the definition thereof; or the dismissal,
resignation or other departure for any reason or no reason of the Chief
Restructuring Officer unless a new Chief Restructuring Officer satisfactory to
the Required Lenders in their sole discretion has been retained prior to such
departure or, if such departure results from death, disability or unexpected
resignation, within five (5) Business Days after such departure; or the breach
by any Borrower or any Subsidiary of any of the terms or provisions of
Section 6.1, 6.2, 6.3 or any of Section 6.12 through Section 6.37; or the
occurrence of the Waiver Termination Date (as such term is defined in the Eighth
Amendment).”

2.9. Expenses. Section 9.6(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) The Borrowers shall reimburse the Administrative Agent and the Arranger
promptly following written demand for all reasonable invoiced out-of-pocket
expenses paid or incurred by the Administrative Agent or the Arranger,
including, without limitation, filing and recording costs and fees, costs of any
environmental review (including the costs of internal review of a third party
environmental review), charges and disbursements of one outside counsel to the
Administrative Agent and the Arranger (determined on the basis of such counsel’s
generally applicable rates, which may be higher than the rates such counsel
charges the Administrative Agent and the Arranger in certain matters) and/or
during the occurrence of an Event of Default the allocated costs of in-house
counsel incurred from time to time, in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification and
administration of the Loan Documents. The Borrowers also agree to reimburse the
Administrative Agent, the Arranger, the LC Issuer and Bayside for any reasonable
invoiced costs, internal charges and out-of-pocket expenses, including charges
and disbursements of outside counsel to the Administrative Agent, the Arranger,
the LC Issuer and Bayside (determined on the basis of such counsel’s generally
applicable rates, which may be higher than the rates such counsel charges such
parties in certain matters) and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Administrative Agent, the
Arranger, the LC Issuer or Bayside in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrowers
under this Section include, without limitation, reasonable costs and expenses
incurred in

 

6



--------------------------------------------------------------------------------

connection with the Reports described in the following sentence. The Borrowers
acknowledge that from time to time the Administrative Agent may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrowers’ assets for internal use by the Administrative Agent from
information furnished to it by or on behalf of any Borrower, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement.”

2.10. Financial Advisor. Section 9.6 of the Credit Agreement is hereby further
amended by adding a new clause (d) at the end thereof as follows:

“(d) At any time after the Eighth Amendment Closing Date, Bayside, in its sole
and absolute discretion, may retain, and the Borrowers will cooperate with, a
financial advisor (the “Financial Advisor”) to conduct a detailed review of the
Borrowers’ financial statements, financial projections, existing business model,
operations and long-term credit structure. The Borrowers shall be responsible
for, and timely pay, all reasonable and documented fees and reasonable
out-of-pocket expenses and disbursements of the Financial Advisor.”

2.11. Confidentiality. Section 9.11 of the Credit Agreement is amended by adding
a new sentence at the end thereof as follows:

“Notwithstanding anything to the contrary in this Agreement, each Lender shall
not disclose any confidential information that it receives from the Borrowers in
connection with this Agreement to any Participant, Sub-Participant, prospective
assignee or prospective participant that is a Competitor of any of the Borrowers
or their Subsidiaries.”

2.12. Successor Administrative Agent. Section 10.12 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“10.12 Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrowers, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the resigning Administrative Agent gives notice of its intention to
resign. The Required Lenders may remove the Administrative Agent at any time by
giving written notice thereof to the Administrative Agent, which removal shall
be effective upon the appointment of a successor Administrative Agent. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint (in consultation with the Borrower), on behalf of the Borrowers and the
Lenders, a successor Administrative Agent without the consent of the Borrowers’
Agent. In the case of the resignation of an Administrative Agent, if no
successor Administrative Agent is so appointed by the Required Lenders within
thirty days after the resigning Administrative Agent gives notice of its
resignation, then the resigning Administrative Agent may appoint (in
consultation with the Borrower), on behalf of the Borrowers and the

 

7



--------------------------------------------------------------------------------

Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrowers or any Lender appoint any of its Affiliates that is a commercial bank
as a successor Administrative Agent hereunder other than any Defaulting Lender.
If the Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Required Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrowers shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent. Upon the effectiveness of the resignation or
removal of the Administrative Agent hereunder, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent hereunder, the provisions of
this Article X shall continue in effect for the benefit of such Administrative
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Administrative Agent hereunder and under the other Loan
Documents.”

2.13. Permitted Participants. Section 12.2.1 of the Credit Agreement is hereby
amended by adding a new sentence at the end thereof as follows:

“Notwithstanding anything to the contrary in this Agreement, the consent of the
Required Lenders shall be required prior to any participation becoming
effective.”

2.14. Participant Register. Section 12.2.4 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“12.2.4. Participant Register. Each Lender that sells a participating interest
(including an assignment or participating interest pursuant to a trade that has
not yet closed) shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and Sub-Participant and the principal amounts (and stated interest)
of each Participant’s and Sub-Participant’s interest in any Outstanding Credit
Exposure, any Note, any Commitment or any other obligations under the Loan
Documents (the “Participant Register”). The Participant Register shall be made
available to the Administrative Agent at any reasonable time and from time to
time upon request of the Administrative Agent for distribution solely to Bayside
and the Borrowers’ Agent. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participating
interest for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as

 

8



--------------------------------------------------------------------------------

Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Notwithstanding anything to the contrary in this Agreement, any such
Lender that has not provided its Participant Register to the Agent on or prior
to the Eighth Amendment Effective Date shall not be entitled to receive any fee
payable to such Lender pursuant to Section 2.25.”

2.15. Consents. Section 12.3.2 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“12.3.2 Consents. The consent of the Required Lenders shall be required prior to
an assignment becoming effective. The consent of the LC Issuer shall be required
prior to an assignment of a Commitment becoming effective unless the Purchaser
is a Lender with a Commitment.”

Section 3. Events of Default; Waiver.

3.1. The Borrowers:

(a) Have failed to make certain principal and interest payments due on the Loans
on December 31, 2013, January 31, 2014, February 3, 2014 and at any other time
due on or before February 28, 2014, pursuant to Sections 2.2(b), 2.2(c) and 2.14
of the Credit Agreement;

(b) Have breached one or more of the provisions of Sections 6.25, 6.26, 6.27,
6.31 and 6.32 for the reporting periods ending on December 31, 2013 or
January 31, 2014; and

(c) May have breached the representations set forth in Sections 5.6 and 5.18.

3.2. All of the Defaults and Events of Default described in Section 3.1 are
hereinafter referred to as the “Existing Defaults”.

3.3. Upon the Eighth Amendment Closing Date, the Lenders temporarily continue to
waive the Existing Defaults for the period from the Eighth Amendment Closing
Date to the earliest to occur of the following (the “Waiver Termination Date”):

(a) (a) The occurrence of any additional Default or Event of Default under the
Credit Agreement (other than the Existing Defaults) or any further developments
occurring or coming to the attention of the Lenders after the Eighth Amendment
Closing Date that could reasonably be expected to have a Material Adverse
Effect; and

(b) (b) February 28, 2014, as such date may be extended with the written consent
of the Required Lenders.

3.4. The Lenders’ waiver is limited to the express terms hereof, and nothing
herein shall be deemed a waiver or forbearance by the Lenders of any other
Default or

 

9



--------------------------------------------------------------------------------

Event of Default that may have occurred or may occur, or any other term,
condition, representation or covenant applicable to the Borrowers under the
Credit Agreement, this Amendment and any other Loan Document. NOTWITHSTANDING
THE LIMITED WAIVER SET FORTH IN THIS AMENDMENT, THE LENDERS REQUIRE STRICT
COMPLIANCE BY THE BORROWERS AT ALL TIMES WITH ALL TERMS, CONDITIONS AND
PROVISIONS OF THE CREDIT AGREEMENT (AS AMENDED BY THE AMENDMENT DOCUMENTS), THIS
AMENDMENT AND ANY OTHER LOAN DOCUMENT.

Section 4. [Reserved].

Section 5. Conditions to Effectiveness. This Amendment will be effective as of
the Eighth Amendment Closing Date, subject to fulfillment (or waiver) of the
following conditions precedent:

5.1. The Borrowers and all of the Lenders have executed and delivered this
Amendment.

5.2. All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Administrative Agent, such documents where appropriate to be certified by
proper corporate or governmental authorities.

5.3. The Administrative Agent and Bayside shall have received from Dolan any
invoiced fees, costs and expenses due and payable pursuant to Section 9.6(a) of
the Credit Agreement.

5.4. The Borrowers shall have funded a special collateral account in the name of
the Borrowers’ Agent but designated by and under the sole dominion and control
of U.S. Bank National Association, as the sole LC Issuer on the Eighth Amendment
Closing Date containing an amount not less than 105% of the LC Obligations
related to the Facility LCs issued by such LC Issuer; provided that, no
amendment or waiver of this Section 5.4 shall be effective without the written
consent of U.S. Bank National Association, as the sole LC Issuer on the Eighth
Amendment Closing Date.

Section 6. Release, Representations, Warranties, Authority, No Adverse Claim.

6.1. Release of Claims. The Borrowers, for themselves and on behalf of their
legal representatives, successors, and assigns, hereby (a) expressly waive,
release, and relinquish the Administrative Agent, each of the Lenders and
Bayside from any and all claims, offsets, defenses, affirmative defenses, and
counterclaims of any kind or nature whatsoever that the Borrowers have asserted,
or might assert, against the Administrative Agent, the Lenders or Bayside with
respect to the Obligations, the Credit Agreement (including as amended by this
Amendment), and any other Loan Document, in each case arising on or before the
date hereof, such waiver and release being with full knowledge and understanding
of the circumstances and effect thereof other than claims, offset, defenses,
affirmative defenses and counterclaims arising as a result of such Peron’s bad
faith, willful misconduct or gross negligence, and (b) expressly covenant and
agree never to institute, cause to be instituted, or continue prosecution of any
suit or other form of action or proceeding of any kind or nature whatsoever
against the Administrative Agent, the Lenders or Bayside by reason of or in
connection with any of the foregoing matters, claims, or causes of action.

6.2. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of

 

10



--------------------------------------------------------------------------------

Default under the Credit Agreement except as expressly set forth in Section 3 of
this Amendment, or breach, default, or event of default under any Security
Document or other document held by the Administrative Agent or the Lenders,
whether or not known to the Administrative Agent or the Lenders and whether or
not existing on the date of this Amendment.

6.3. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) the representations and warranties contained in the Credit
Agreement, other than those set forth in Sections 5.6 and 5.18 of the Credit
Agreement, are true, correct and complete in all material respects as of the
date hereof as though made on and as of such date, except in respect of the
Existing Defaults and except for changes permitted by the terms of the Credit
Agreement and except for representations and warranties made as of a specific
earlier date, which shall be true and correct in all material respects as of
such earlier date, and (b) there will exist no Default or Event of Default under
the Credit Agreement as amended by the Amendment Documents on such date that has
not been waived by the Lenders. With respect to any request for Revolving Loans
made between the Eighth Amendment Closing Date and the Waiver Termination Date,
(i) the Borrowers shall be deemed to make the representation set forth in
Section 5.6 of the Credit Agreement only from the Eighth Amendment Closing Date,
and (ii) the Borrowers shall not be deemed to make the representation set forth
in Section 5.18 of the Credit Agreement.

6.4. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment and any other instrument or agreement executed by such
Borrower in connection with this Amendment (the “Amendment Documents”) and has
duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under (i) any agreement, instrument or
indenture to which such Borrower is a party or a signatory or by which it or any
of its properties may be bound, which breach or default could reasonably be
expected to have a Material Adverse Effect, (ii) a provision of such Borrower’s
constituent documents or (iii) requirement of law in any material respect, or
result in the imposition of any Lien on any of its property under any agreement
binding on or applicable to such Borrower or any of its property except, if any,
in favor of the Lenders. Each Borrower represents and warrants that no consent,
approval or authorization of or registration or declaration with any Person,
including but not limited to any governmental authority, is required in
connection with the execution and delivery by such Borrower of the Amendment
Documents or other agreements and documents executed and delivered by such
Borrower in connection therewith or the performance of obligations of such
Borrower therein described, except for those which such Borrower has obtained or
provided.

6.5. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which

 

11



--------------------------------------------------------------------------------

would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 7. Limited Purpose Amendment. Notwithstanding anything contained herein,
this Amendment (a) is a limited amendment, (b) is effective only with respect to
the specific instance and the specific purpose for which it is given, (c) shall
not be effective for any other purpose, and (d) except as expressly set forth in
Section 3 of this Amendment, does not constitute the basis for a waiver and,
except as expressly set forth in Section 2 of this Amendment, does not
constitute an amendment of any of the provisions of the Credit Agreement. Except
as expressly provided in Sections 2 and 3 of this Amendment, (i) all of the
terms and conditions of the Credit Agreement remain in full force and effect and
none of such terms and conditions are, or shall be construed as, otherwise
amended or modified, and (ii) nothing in this Amendment shall constitute a
waiver by the Lenders of any Default or Event of Default, or of any right, power
or remedy available to the Lenders under the Credit Agreement or any other Loan
Document, whether any such defaults, rights, powers or remedies presently exist
or arise in the future.

Section 8. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Lenders and the Borrowers each acknowledge and affirm
that the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment (excluding the representations
set forth in Section 5.6 and 5.18), shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended and shall refer to the Credit Agreement as amended by this
Amendment. Each Borrower confirms to the Lenders that the Obligations are and
continue to be secured by the security interest granted by the Borrowers in
favor of the Administrative Agent under the Collateral Documents, and all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the Borrowers under such documents and
any and all other documents and agreements entered into with respect to the
obligations under the Credit Agreement, as amended or waived by this Amendment,
are incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrowers (excluding the representations set forth in
Section 5.6 and 5.18).

Section 9. Merger and Integration, Superseding Effect. This Amendment and the
other Amendment Documents, from and after the date hereof, embodies the entire
agreement and understanding between the parties hereto and supersedes and has
merged into this Amendment and the fee letter, all prior oral and written
agreements on the same subjects by and between the parties hereto with the
effect that this Amendment and the fee letter shall control with respect to the
specific subjects hereof and thereof.

Section 10. Severability. Whenever possible, each provision of this Amendment
and the fee letter and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
fee letter or any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be held to be prohibited, invalid
or unenforceable under the applicable law, such provision shall be ineffective
in such jurisdiction only to the

 

12



--------------------------------------------------------------------------------

extent of such prohibition, invalidity or unenforceability, without invalidating
or rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the fee letter or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 11. Successors. This Amendment shall be binding upon the Borrowers and
the Lenders and their respective successors and assigns, and shall inure to the
benefit of the Borrowers and the Lenders and the successors and assigns of the
Lenders.

Section 12. Expenses. As provided in Section 9.6 of the Credit Agreement (as
amended hereby), the Borrowers agree to pay or reimburse the Administrative
Agent and Bayside, upon execution of this Amendment, for all invoiced reasonable
out-of-pocket expenses paid or incurred by the Administrative Agent or Bayside.

Section 13. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 14. Counterparts. This Amendment and any other Amendment Document may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
the Amendment or any other Amendment Document may execute any such agreement by
executing a counterpart of such agreement. Signature pages delivered by
facsimile or other electronic transmission (including by email in .pdf format)
shall be considered original signatures hereto, all of which shall be equally
valid.

Section 15. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

[The next page is the signature page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

 

THE DOLAN COMPANY By:   /s/ Vicki J. Duncomb Name:   Vicki J. Duncomb Title:  
Chief Financial Officer

DAILY JOURNAL OF COMMERCE, INC.

DAILY REPORTER PUBLISHING COMPANY

DOLAN DLN LLC

DOLAN PUBLISHING COMPANY

DOLAN PUBLISHING FINANCE COMPANY

NOPG, L.L.C.

By:   /s/ Scott J. Pollei Name: Scott J. Pollei Title: Vice President, CFO &
Treasurer DISCOVERREADY LLC By:   /s/ Scott J. Pollei Name: Scott J. Pollei
Title: Vice President, Secretary & Treasurer AMERICAN PROCESSING COMPANY, LLC
By: Dolan APC LLC, its Managing Member By:   /s/ Scott J. Pollei

Name: Scott J. Pollei

Title: Vice President

[Signature Page to Limited Waiver, Consent and Eighth Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE DAILY RECORD COMPANY, LLC

IDAHO BUSINESS REVIEW, LLC

THE JOURNAL RECORD PUBLISHING CO., LLC

LAWYER’S WEEKLY, LLC

LONG ISLAND BUSINESS NEWS, LLC

MISSOURI LAWYERS MEDIA, LLC

NEW ORLEANS PUBLISHING GROUP, L.L.C.

DATASTREAM CONTENT SOLUTIONS, LLC

LEGISLATIVE INFORMATION SERVICES

OF AMERICA, LLC

FINANCE AND COMMERCE, INC.

DOLAN MEDIA HOLDING COMPANY

COUNSEL PRESS, LLC

DOLAN APC LLC

ASSURE 360, LLC

By:   /s/ Scott J. Pollei Name: Scott J. Pollei Title: Vice President

ARIZONA NEWS SERVICE, LLC

FEDERAL NEWS SERVICE LLC

NATIONAL DEFAULT EXCHANGE HOLDINGS, LLC

By:   /s/ Scott J. Pollei Name: Scott J. Pollei Title: Vice President &
Secretary

 

[Signature Page to Limited Waiver, Consent and Eighth Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as LC Issuer and as Administrative Agent

By:   /s/ James P. Cecil Name: James P. Cecil Title: Vice President

 

[Signature Page to Limited Waiver, Consent and Eighth Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Grace Bay Holdings II, LLC By:   /s/ Richard Siegel Name: Richard Siegel Title:
General Counsel

 

[Signature Page to Limited Waiver, Consent and Eighth Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A. By:   /s/ Jonathan M. Barnes Name: Jonathan M. Barnes
Title: Vice President

 

[Signature Page to Limited Waiver, Consent and Eighth Amendment to

Third Amended and Restated Credit Agreement]